Citation Nr: 0603295	
Decision Date: 02/06/06    Archive Date: 02/15/06

DOCKET NO.  03-20 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether the character of the appellant's discharge from 
military service constitutes a bar to the payment of 
Department of Veterans Affairs compensation benefits.  


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The appellant served on active duty from February 2000 to 
June 2001.  He was separated from service under other than 
honorable conditions.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a November 2002 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey.  

The appellant subsequently testified in March 2004 at a 
hearing at the RO before a Veterans Law Judge who is no 
longer employed by the Board.  The appellant was notified of 
this in October 2005 and offered an opportunity for another 
hearing before the judge who will decide his appeal.  The 
appellant has not responded to that letter.  Therefore, the 
Board will presume he does not want another hearing and will 
proceed with final consideration of his appeal based on the 
evidence of record.  


FINDINGS OF FACT

1.  The appellant was discharged from active duty under other 
than honorable conditions.  

2.  The appellant received two non-judicial punishments 
during service for drug use.  

3.  The appellant's offenses committed during service were 
not minor and were willful and persistent; he was not insane 
at the time of the commission of these offenses.


CONCLUSION OF LAW

The appellant's active duty ended with an other than 
honorable discharge due to willful and persistent misconduct; 
such period of service is dishonorable for VA purposes and is 
a bar to VA compensation benefits.  38 U.S.C.A. §§ 101(2), 
5303 (West 2002); 38 C.F.R. § 3.12 (2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 
5126 (West 2002)), imposes obligations on VA in terms of its 
duty to notify and assist claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004) (Pelegrini II), the United States Court of 
Appeals for Veterans Claims (Court) held that VA must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) request that the claimant provide any 
evidence in his possession that pertains to the claim. 

The VCAA generally does not apply in cases where the law is 
dispositive of the claim, meaning the facts are firmly 
established and not in dispute.  Smith (Claudus) v. Gober, 14 
Vet. App. 227, 230 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002).  Also see Mason v. Principi, 16 Vet. App. 129 (2002).

In any event, the RO has had an opportunity to consider the 
claim on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio, supra (addressing the duties 
imposed by 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159).  By 
virtue of the April 2003 statement of the case, the May 2005 
supplemental statement of the case, and a November 2001 RO 
letter to the appellant, he has been apprised of the VCAA and 
advised of the laws and regulations governing his claim (both 
in terms of having a qualifying type of discharge, as well as 
ultimately establishing his entitlement to service connection 
if he met this threshold minimum requirement).  This letter, 
along with the SOC and SSOC, also informed him of the 
evidence that he must supply and notified him of the evidence 
that VA would attempt to obtain for him.  Thus, he may be 
considered to have been advised to submit any pertinent 
evidence in his possession.  Mayfield v. Nicholson, 19 Vet. 
App. 103, 128 (2005).  He has not identified any additional 
evidence not already on file that is obtainable.  See Conway 
v. Principi, 353 F. 3d. 1369 (Fed. Cir. 2004).  Therefore, 
the Board finds that the duty to assist also has been met.

Also, the Board has considered the Court's holding in 
Pelegrini II that VCAA notice, to the extent possible, should 
be provided before any initial unfavorable agency of original 
jurisdiction decision.  Here, the RO's November 2001 letter 
preceded the initial adjudication of the claim in November 
2002.  So there was compliance with this Pelegrini II 
requirement insofar as the preferred sequence of events.  See 
also Mayfield, supra.  

Analysis

In order to qualify for VA benefits, a claimant must 
demonstrate that he has the status of a "veteran."  Cropper 
v. Brown, 6 Vet. App. 450, 452 (1994) (citing Aguilar v. 
Derwinski, 2 Vet. App. 21 (1991) and 38 U.S.C.A. § 1110).  A 
person seeking to establish veteran status must do so by a 
preponderance of the evidence, and the benefit-of-the-doubt 
doctrine, 38 U.S.C.A. § 5107(b), is not applicable to that 
determination of status.  See Aguilar, supra.  Pursuant to 38 
U.S.C.A. § 101(2), 


"[t]he term 'veteran' means a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable."  See also 38 C.F.R. § 3.12(a).   

A discharge or release under other than honorable conditions 
(OTHC) is considered to have been issued under dishonorable 
conditions if it is determined that it was issued because of 
willful and persistent misconduct.  A discharge because of a 
minor offense will not, however, be considered willful and 
persistent misconduct if service was otherwise honest, 
faithful and meritorious, or unless it is found that the 
person was insane at the time of committing the offense 
causing such discharge or release.  38 C.F.R. § 3.12(d)(4).  
In Cropper, the Court held that § 5303(b) requires "that the 
insanity must be such that it legally excuses the acts of 
misconduct" and that "there must be a causal connection 
between the insanity and the misconduct" in order to 
demonstrate that a claimant's OTHC discharge should not act 
as a bar to the grant of veterans' benefits.  Cropper, 
6 Vet. App. at 453-54.  

The facts of this case are not in dispute and may be set 
forth briefly.  The appellant received non-judicial 
punishments during service in January 2001 and May 2001, the 
first for wrongful use of a controlled substance and the 
second for wrongful use and possession of a controlled 
substance, following positive urinalysis tests.  
An Administrative Board Proceeding in June 2001 found that 
his repeated wrongful use and possession of a controlled 
substance had potentially jeopardized the safety of his 
shipmates and was detrimental to good order and discipline 
within the naval service.  The Board determined the appellant 
should be separated from service under OTHC.

In June 2001, the appellant applied for VA compensation 
benefits.  An Administrative Decision of the RO in November 
2002 determined his drug abuse during service constituted 
willful and persistent misconduct and concluded that, for VA 
purposes, his discharge was under dishonorable conditions.  
He appealed.  The RO's notice of that decision, however, 
informed him that, regardless of the adverse decision, he 
would still be eligible for free VA medical care for any 
service-connected disability.  

The appellant does not deny the above facts.  In March 2004, 
he testified at a personal hearing before the Board, 
indicating that his ingestion of marijuana prior to the drug 
tests was either without his knowledge or as "second-hand 
smoke" in a room where others were smoking either marijuana 
or crack.  

The appellant has submitted statements by three individuals 
who attested to the fact that, in effect, he was previously a 
"lost soul" and that he had matured since his separation 
from service.  They requested, accordingly, that he be 
treated leniently.  

Although the appellant's subsequent statements have discussed 
only his possible eligibility for treatment for a knee 
disorder, he has continued to prosecute his appeal, with the 
exception of not responding to recent letters issued in July 
and October 2005.  

Initially, the Board points out there is no claim or evidence 
the appellant was insane at the time of the offenses in 
question that resulted in his OTHC discharge.  

In regard to the minor-offense exception noted above, the 
Court in Stringham v. Brown, 8 Vet. App. 445, 448 (1995), 
determined that "offenses that would interfere with [the] 
appellant's military duties, indeed preclude their 
performance...could not constitute a minor offense."

The Board finds that the appellant's contention that his 
ingestion of marijuana prior to the drug tests was either 
without his knowledge or as "second-hand smoke" is not 
credible.  It is clear, as found by the Administrative Board, 
that his drug abuse was done on his volition and indeed was 
repetitive.  Further, it is certainly conceivable that 
persistent drug abuse could interfere with his job duties, 
rendering these offenses "non-minor."  In fact, the service 
department Administrative Board specifically found that the 
appellant's repeated wrongful use and possession of a 
controlled substance had potentially jeopardized the safety 
of his shipmates and was detrimental to good order and 
discipline within the naval service.  

Consequently, the Board also finds that the appellant's 
misconduct due to drug abuse is the type of offense that 
would interfere with his military duties, and indeed preclude 
his satisfactory performance of them.  Therefore, these 
offenses cannot constitute mere minor offenses.  Id; see also 
Cropper at 452-453.  The appellant's drug abuse was done by 
his own volition and was repetitive, thereby constituting 
misconduct that was both willful and persistent.  Moreover, 
as mentioned, there are no assertions or probative 
indications he was insane at the time he committed these 
unfortunate acts.  See 38 C.F.R. § 3.12(b).

For these reasons, the Board concludes the appellant's period 
of active duty ended with an other than honorable discharge 
due to willful and persistent misconduct, and such period of 
service is dishonorable for VA purposes and is a bar to VA 
compensation benefits.  


ORDER

The appellant's active duty service was dishonorable for VA 
purposes and is a bar to VA compensation benefits; to this 
extent, the appeal is denied.  



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


